Citation Nr: 1227228	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss, prior to March 28, 2012, to include whether the reduction was proper.

2.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss, from March 28, 2012.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reduced the evaluation assigned for the Veteran's service-connected bilateral hearing loss from 70 percent to 10 percent, effective April 1, 2009.  When this case was before the Board in March 2012, it was remanded for additional development of the record.  Based on the findings of a VA examination conducted in March 2012, the RO, by rating action dated April 2012, assigned a 30 percent for bilateral hearing loss, effective March 28, 2012.


FINDINGS OF FACT

1.  By rating decision dated January 2009, the RO, following proper notification, reduced the 70 percent rating for bilateral hearing loss to a 10 percent evaluation. 

2.  The October 2008 VA examination reveals the Veteran had Level III hearing in the right ear, and Level VI hearing in the left ear.

3.  The October 2009 VA audiometric examination demonstrates the Veteran had Level IV hearing in each ear.

4.  The March 2012 VA examination shows the Veteran has Level VI hearing in the right ear, and Level IV hearing in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss, prior to March 28, 2012, have not been met, and the reduction was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss, from March 28, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, by letters dated April and August 2008, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for an increased rating.  The letters advised him how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private medical records and VA examination reports.

VA clinical examinations with respect to the current claim have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

The assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Service connection for bilateral hearing loss was initially established by the RO in a December 2006 rating decision.  A noncompensable evaluation was assigned, effective September 2006.  The Veteran submitted a claim for an increased rating for his service-connected bilateral hearing loss in April 2008.

On VA audiometric examination in May 2008, the Veteran reported progressive worsening of his hearing loss.  He asserted he had difficulty understanding conversations and hearing in crowds.  On the audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
55
70
80
80
LEFT
55
70
75
80

Speech audiometry revealed speech recognition ability of 46 percent in the right ear and of 32 percent in the left ear.

Based on these findings, the RO, in a June 2008 rating decision, assigned a 70 percent evaluation for bilateral hearing loss, effective April 21, 2008, the date the Veteran's claim for an increased rating was received.

Another VA audiometric examination was conducted in October 2008.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
65
85
95
LEFT
55
70
80
90

Speech audiometry revealed speech recognition ability of 48 percent in each ear.  The examiner stated the test showed a mild sloping to severe bilateral sensorineural hearing loss.  She added she would not recommend using the Maryland CNC recorded word list because the Veteran did not cooperate with the instructions.  He was repeatedly told to respond to each word presentation.  The words he missed were responded to as "don't know."  Her voice presentation of the Maryland CNC word list was 84 percent in the right ear and 76 percent in the left ear.  The examiner commented that these findings were more realistic for the degree of the Veteran's hearing loss.  She further noted that tympanograms were type A bilaterally, which was consistent with normal middle ear function.  She stated she reviewed the results of a hearing test administered at the same VA facility in 2002, and opined the Veteran was not a willing participant in the testing in 2008.  Finally, she asserted the results she obtained that day were somewhat questionable.  

By rating action dated October 2008, the RO proposed to reduce the evaluation for the Veteran's bilateral hearing loss to 10 percent.  The Veteran was informed of the proposed reduction by letter dated that month.  No response was received and, as noted above, the January 2009 rating decision reduced the evaluation to 10 percent, effective April 1, 2009.

The Veteran was seen by a private audiologist in October 2008.  Audiometric testing revealed the hearing threshold levels in decibels in the right ear were 70, 95, 100, and 105, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 85, 95, 100, and 100.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear, and 64 percent in the left ear.  It was indicated the word recognition scores were measured using the recorded Maryland CNC word list.  The examiner commented the test reliability was good.  The Board notes that the audiological evaluation in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court  held in that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  

In a statement dated June 2009, a private physician reviewed the VA rating decisions of October 2008 and January 2009, and the statement of the case of April 2009.  He also reviewed the October 2008 private audiometric test.  The examiner concluded the Veteran had a 40 percent hearing impairment.

On VA audiometric examination in October 2009, the hearing threshold levels in decibels in the right ear were 45, 55, 65, and 75 at 1,000, 2,000, 3,000, and 4,000, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 65, 75, and 80.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 76 percent in the left ear.  The examiner reviewed the previous VA audiometric examinations.  She noted the findings on the May 2008 examination were a little bit worse than the results she obtained, and the word recognition scores were completely different.  The VA examiner in October 2009 noted the other examiner had tested at a level that was softer than the thresholds at 2,000 through 8,000 Hertz, and that is why the word recognition scores in May 2008 were so poor.  She also noted that the results on the October 2008 VA examination were slightly worse than hers, but the examiner at that time stated the Veteran was not cooperative in the course of the testing.  She concluded that since the Veteran's hearing test done at the VA in November 2006 was very similar to the findings recorded on the current examination, she stated that there had been no significant threshold shift in the last three years.  She added the Veteran was cooperative and the word recognition scores were good.  She believed her findings were valid.

The Veteran was afforded another VA audiometric examination on March 28, 2012.  On the audiometric test in March 2012, pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
55
65
75
85
LEFT
50
70
75
85

The average puretone thresholds were 70 in each ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear, and 76 percent in the left ear.  The diagnosis was sensorineural hearing loss in each ear. 

The VA examiner reviewed the claims folder, including the private and VA audiometric tests conducted during the course of the Veteran's claim.  With respect to the discrepancies among the tests, she stated that a hearing evaluation is a behavioral test and requires cooperation on the part of the patient with the instructions given by the audiologist as to "how to respond and when to respond to various pure tone and speech stimuli."  She observed there was wide variability in testing done in 2008 at different facilities and different dates.  The examiner, who had also conducted the October 2009 VA examination, stated that in reviewing the results of the various VA examinations, there was no true discrepancy.  She concluded the findings on the May 2008 VA examination and the private audiometric test in October 2008 were not valid due to patient misunderstanding of instructions or lack of cooperation in the test process or, possibly, the Veteran not feeling well at the time of the testing.  The examiner added it was not possible to have such radically different test results on two sequential dates (both of the October 2008 examinations) and have both of them be valid.  Since the test results obtained on the private audiometric test in October 2008 are the ones that are out of line with the other test results, those results needed to be be set aside.

The record reflects the Veteran has undergone a number of audiometric evaluations during his claim.  A 70 percent evaluation was assigned based on the findings of a May 2008 VA audiometric test.  This rating was subsequently reduced to 10 percent based on the findings on an October 2008 VA audiometric examination.   

Following the October 2008 VA audiometric examination, the examiner stated she would not use the results of the Maryland CNC recorded list as the Veteran did not cooperate with the instructions.  She gave a voice presentation of the Maryland CNC word list and found those results to be more valid.  The average pure tone thresholds were 74 in each ear.  The results of the tests demonstrate the Veteran had Level III hearing in the right ear and Level V hearing in the left ear.  The Board notes the provisions of 38 C.F.R. § 4.86(a) are applicable for the left ear.  However, the Veteran has Level VI hearing under this provision.  These findings correspond to a 10 percent rating.  

When the various audiometric tests were reviewed by a VA audiologist in March 2012, she opined that the results of the private test conducted in October 2008 were inconsistent with the other findings of record, and thus should be disregarded.  The Board finds, therefore, that the results of that test may be ignored.  The examiner explained why such results were invalid and should not be used.  

The initial question is whether the reduction is proper.  The Board points out that the reduction was accomplished in accordance with the provisions of 38 C.F.R. § 3.105(e) (2011).  In this regard, the Board observes that the October 2008 letter provided the Veteran with notice of the proposed reduction, and he was given 60 days to submit evidence showing the VA should not make the change.  No response was received.  

The Board further notes that pursuant to 38 C.F.R. § 3.344 (2011), ratings on account of diseases subject to temporary or episodic improvement will generally not be reduced on any one examination.  However, this provision applies only to disabilities that have been in effect for five years or more.  See 38 C.F.R. § 3.344(c) (2011).  As noted above, the 70 percent rating had only been in effect since September 2006.  The results of the October 2009 VA examination reveal the Veteran has Level IV hearing in each ear.  These findings correspond to a 10 percent evaluation.  The Board concludes, therefore, that the reduction was proper.

Based on the findings of the March 28, 2012 VA audiometric test, the RO assigned a 30 percent evaluation for bilateral hearing loss, effective March 28, 2012.  The Board will now address whether a rating in excess of 30 percent is warranted.

The results of the March 2012 audiometric tests conducted by the VA are summarized above.  The findings show the Veteran has Level IV hearing in each ear.  The Board notes the provisions of 38 C.F.R. § 4.86(a) are applicable for the right ear.  The Board acknowledges the Veteran has Level VI hearing under this provision.  When combined with the Level IV hearing in the left ear, the Board finds that a 20 percent evaluation is appropriate.  In light of the fact the RO has assigned a 30 percent evaluation, there is no basis on which a higher rating may be assigned.  

The Board notes that the VA examinations have referenced the Veteran's subjective complaints of decreased hearing acuity and noted he had difficulty hearing.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this case, the Board finds that the objective audiological findings on examination sufficiently address his hearing impairment, and any failure to mention his subjective complaints regarding his functioning is not prejudicial to the Veteran.

The Board concedes the Veteran is competent to report symptoms he experiences, such as difficulty hearing, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his bilateral hearing loss has increased in severity, so as to warrant a rating in excess of 10 percent for it prior to March 28, 2012, or a rating in excess of 30 percent for it, from that date.  As such, the Board concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of bilateral hearing loss.

Although the Veteran asserts that his hearing loss has increased in severity, his statements clearly have less probative value than the objective findings demonstrated on audiometric testing.  Accordingly, the Board concludes the reduction in the evaluation from 70 percent to 10 percent was proper, and that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for bilateral hearing loss from April 1, 2012.


Additional considerations

The Board has also considered whether the Veteran's service-connected bilateral hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for bilateral hearing loss, prior to March 28, 2012, is denied.

A rating in excess of 30 percent for bilateral hearing loss, from March 28, 2009, is denied.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


